Citation Nr: 1710643	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  06-26 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty in the United States Army from September 1972 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

A June 2016 Board decision denied the Veteran's appealed claim for service connection for PTSD.  The scope of a disability claim should include any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Accordingly, in its June 2016 decision, the Board restyled the Veteran's claim in order to add a claim for service connection for an acquired psychiatric disorder other than PTSD.  The Board then remanded the case for further development on the issue of entitlement to service connection for an acquired psychiatric disability other than PTSD.

The Board finds there has been substantial compliance with prior remand directives regarding the issue of an acquired psychiatric disorder other than PTSD, such that an additional remand is not required concerning this issue.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand is not required under Stegall where there was substantial compliance with remand directives).

The Board notes that the Veteran had previously pursued a separate claim for schizophrenia (schizoaffective disorder, bipolar disorder, and major depressive disorder) that was adjudicated and denied by the RO in the June 2009 rating decision.  In a December 2010 letter, the RO advised the Veteran that a substantive appeal (VA Form 9) filed in September 2010 was untimely as to the schizophrenia issue.  The Veteran did not appeal the untimely substantive appeal issue.  Accordingly, that claim was no longer before the Board.



FINDING OF FACT

The Veteran does not suffer from an acquired psychiatric disorder, other than PTSD, that manifested during, or as a result of, active military service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for an acquired psychiatric disorder, other than PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.384 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (West 2014); Gilbert, 1 Vet App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as a psychosis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Regarding psychiatric disorders, only psychoses qualify as chronic diseases under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.384 (2016).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2016).

A decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, and only applies to conditions identified as chronic under 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue).

III. Analysis

While the Board sympathizes with the struggle of the Veteran and notes the extensive record of treatment and hospitalizations for various psychiatric disorders, the preponderance of the evidence of record, unfortunately, demonstrates that the Veteran does not suffer from a current acquired psychiatric disorder that manifested during, or as a result of, active military service.

Service Treatment Records (STRs) are negative for treatment or diagnosis of any psychiatric disorders.  The Board's June 2016 decision, in denying the Veteran's claim for service connected PTSD, found that of the Veteran's claimed stressor incidents, one was due to willful misconduct, and the others could not be corroborated by the record.  The Veteran has contended that his service personnel records (SPRs), specifically the record of disciplinary actions against him, constitute evidence of initial manifestations of a psychiatric disorder other than PTSD.

Pursuant to the Board's June 2016 remand directive, a VA examination was conducted in September 2016 in order to determine the nature and etiology of all current psychiatric disorders, to include those that manifested during the applicable claim period since the filing of the Veteran's 2007 claim for service connection for an acquired psychiatric disorder.

The September 2016 VA examination report notes that the Veteran's psychiatric diagnoses included Unspecified Spectrum and Other Psychotic Disorder, Alcohol Use Disorder, Cocaine Use Disorder, and Unspecified Neurocognitive Disorder.  The examiner opined that although the Veteran had been diagnosed with schizoaffective disorder, there was not enough evidence to support this diagnosis, and many of the psychotic and mood symptoms occurred during times of substance use.  The examiner opined that a more accurate diagnosis was Other Psychotic Disorder.  The examiner further stated that any notations of a diagnosis for PTSD were in error due to lack of meeting full criteria of PTSD.  The examiner ultimately opined that it is less likely that the Veteran's in service behaviors which resulted in disciplinary actions were the initial manifestations or evidence of any psychiatric diagnosis noted in the exam, and that the Veteran's act of striking someone with an object during a physical altercation was willful behavior and not a symptom of a psychiatric disorder.  The examiner also noted that it was well over 20 years after service before any record of the Veteran undergoing mental health treatment, and that it was after years of substance use.

The Board acknowledges the Veteran's contentions that his psychiatric disorders had their onset during or within one year of service.  While he is competent to report readily observable symptoms, the Veteran is not competent to provide opinions or statements regarding the etiology of such.  See Jandreau, 492 F.3d at 1372.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinions are afforded less probative weight than the physician's medical opinion of record.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

The Board places great probative weight on the persuasive opinion of the VA examiner from September 2016.  The Board finds that the post-remand opinion is adequate to decide the issue, as it is predicated on a review of the record, to include the Veteran's entire medical history.  Furthermore, the opinion proffered considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Thus, the Board finds that the weight of the probative medical evidence of record is against a link between the Veteran's service and his acquired psychiatric disorders.  Additionally, such evidence does not indicate that any of the Veteran's psychiatric disorders that may constitute chronic diseases arose within a one year period of service in order to be afforded the presumption provisions of 38 C.F.R. §§ 3.307 and 3.309.

Thus, the Board finds that service connection for an acquired psychiatric disorder, other than PTSD, is not warranted.  As such, the preponderance of evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for an acquired psychiatric disorder, other than PTSD, is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


